DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention II (claims 18-31, drawn to the assembled product of the members) in the reply filed on December 30th, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-31 are apparatus claims with method steps, specifically in claims 18, 19, 22, 25, and 16. It is unclear what structure is needed to meet the limitations of the method steps. For purposes of examination, the Examiner will interpret the claims as needing the final product made of a material that is capable of being manipulated as claimed, i.e. shape memory material.
Claim 25 recites the limitation “said slot for being in interference-fit engagement with at least a portion of said polymer member”. Claim 24, of which claim 25 depends from, already has the limitation “wherein at least one slot is provided in said second member, adapted to be engaged with said extending portion”. It is unclear in claim 25 whether the Applicant is defining a new portion of the polymer member that is engaging with the slot, or if they are referring to the claim 25. For examination purposes, the Examiner is interpreting “a portion of said polymer member” to be the extending portion of the polymer member.
Claim 25 also recites the limitation “two connecting members, between which a gap forms said slot” and claim 26, depending from claim 25, recites the limitation “a plurality of barbs are provided on an inner wall of said slot”. It is unclear whether the barbs are further defining the connecting members or are in addition to the connecting members. The specification does not appear to clarify the issue. As such, the Examiner will interpret the plurality of barbs as further defining the two connecting members of claim 25.
Claim 30 recites the limitation that the “assembly may be applied in a medical device”. This claim limitation is indefinite and does not distinctly claim the subject matter which the Applicant regards as the invention. While the assembly may be applied in a medical device, this assembly may provide a different utility and may be applied within some other sort of system or device.
	Claim 31 recites the limitation that the “assembly may be applied in an ultrasonic surgical instrument for clamping tissue”. This claim limitation is also indefinite and does not distinctly claim the subject matter which the Applicant regards as the invention. While the assembly may be applied in an ultrasonic surgical instrument, the assembly may provide a different utility and may be applied within some other sort of system or device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-27, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tupper et al (US 2013/0042461; hereinafter Tupper).
Regarding claim 18, Tupper discloses an assembly of assembled members (see Fig. 1D; it can be seen that members 105 and 115 are assembled together), at least one of which is provided with a polymer member (member 105 is disclosed as being bolt that is a shape memory polymer, making it the polymer member), wherein after being deformed and heated (the polymer member 105 has the capability of being deformed and heated), at least a portion of said polymer member (105) is engaged with a second member (115 is the second member).
Regarding claim 19, Tupper discloses wherein after being compressed or stretched and heated, at least a portion of said polymer member (105 Fig. 1D) is engaged with said second member (it can be seen in Fig. 1D that a portion of the polymer member 105 is engaged within the socket 120, noted in Fig. 1C, of the second member 115; the polymer member 105 is also capable of undergoing compression or stretching and heating).
Regarding claim 20, Tupper discloses wherein said portion of said polymer member is in interference-fit with said second member (it can be seen in Fig. 1D that the polymer member has threads 112, noted in Fig. 1B, which correspond in shape to internal threads of the second member 115, which would create an interference-fit between the two members).
Regarding claim 21, Tupper discloses wherein said polymer member forms a circular sealing portion around a side wall of said second member (it can be seen in Fig. 1D that the head of the polymer member, noted in annotated Fig. 1 below, forms a circular seal against the top surface of the second member, sealing off the internal socket).

    PNG
    media_image1.png
    321
    338
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 22, Tupper discloses wherein said polymer member (105) comprises at least one extending portion (see annotated Fig. 2 below) that is formed through compressing or stretching (the polymer member is capable of being formed through compressing or stretching).

    PNG
    media_image2.png
    232
    200
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 23, Tupper discloses wherein at least one aperture (120 in Fig. 1C) is provided in said second member (115), adapted to be engaged with said extending portion (it can 
Regarding claim 24, Tupper discloses wherein at least one slot (120 in Fig. 1C acts as slot in that it receives the extending portion, noted in annotated Fig. 2, as seen in Fig. 1D) is provided in said second member (115), adapted to be engaged with said extending portion (it can be seen in Fig. 1D that the extending portion is slotted into the slot 120 and that they engage with one another).
Regarding claim 25, Tupper discloses wherein said second member (115) is provided with two connecting members (see annotated Fig. 3 below), between which a gap forms said slot (see annotated Fig. 3) for being in interference-fit engagement with at least a portion of said polymer member (it can be seen in Fig. 1D that the extending portion of the polymer is fitted into the slot 120 and that they engage with one another and have an interference-fit created by the threading within the slot and the threading on the polymer member) after being deformed and heated (the polymer member is capable of being deformed and heated).

    PNG
    media_image3.png
    429
    246
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 26, Tupper discloses wherein a plurality of barbs are provided on an inner wall of said slot (see annotated Fig. 5 below); after being heated, said portion of said polymer member is in interference-fit engagement with said barbs (the polymer member is capable of being heated; it can be seen in Fig. 1D that the threading, noted as 112 in Fig. 1B, of the polymer member 105 is in interference-fit with the barbs of the second member).

    PNG
    media_image4.png
    292
    254
    media_image4.png
    Greyscale

Annotated Figure 5
Regarding claim 27, Tupper discloses wherein said polymer member is made of a polymer having shape memory effect (considering that the polymer member is known to be a shape memory polymer, this would mean that the polymer member has a shape memory effect, since shape memory polymer members are known to have this effect). 
Regarding claim 30, Tupper discloses wherein said assembly is capable of being applied within a medical device.
Regarding claim 31, Tupper discloses wherein said assembly is capable of being applied in an ultrasonic surgical instrument for clamping tissue
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tupper in view of AZO Materials (https://www.azom.com/article.aspx?ArticleID=6038; hereinafter AZOM).
Regarding claim 28, Tupper does not teach that the polymer member is made of polytetrafluoroethylene (PTFE).
AZOM teaches of PTFE having a shape memory effect in an article concerning shape memory polymers, thus teaching that PTFE is a shape memory polymer (see Fig. 6 and its caption showing the shape memory effect in PTFE).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Tupper with the teachings of AZOM, by making the polymer, which is a shape memory polymer, out of PTFE to take advantage of the physical properties of this material.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tupper in view of Science Direct (https://www.sciencedirect.com/science/article/pii/S0925838812022335).
Regarding claim 29, Tupper does not teach that the polymer member is made of ultra-high molecular weight polyethylene (UHMWPE).
Science Direct teaches of the shape memory effect in UHMWPE and that UHMWPE is a shape memory polymer (see the Abstract).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/K.J.B./Examiner, Art Unit 3678      

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678